10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:16-Cv-02847-BLF Document 47 Filed 04/09/19 Page 1 of 2

JAMES R. WILLIAMS, County Counsel (S.B. #271253)
STEPI~IEN H. SCHMID, Deputy County Counsel (S.B. #078055)
OFFICE OF THE COUNTY COUNSEL

70 West Hedding Street, East Wing, Ninth Floor

San Jose, California 95110-1770

Telephone: (408) 299-5900

Facsimile: (408) 292-7240

Attorneys for Defendant
COUNTY OF SANTA CLARA

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

(San José)
MICHEL HERMANGE, No. l6-CV-02847»BLF
Plaintiff, STIPULATION

v.
COUNTY OF SANTA CLARA,
Defendant.

 

Pro Se Plaintiff Michel Hermange and Defendant County of Santa Clara (through its counsel)
stipulate as follows:
(1) Judgment in favor of Defendant County of Santa Clara was entered on March 18, 2019;
(2) Defendant County of Santa Clara filed its Bill of Costs on March 27, 2019;
(3) Plaintiff Michel Hetmange’ s Objection to the County’s Bill of Costs is due to be filed
on April 10, 2019;
(4) Plaintiff Michel Hermange has offered to waive all rights to appeal the Judgment in
exchange for Defendant County of Santa Clara’s agreement to waive its Bill of Costs;
/ /
/ /
/ /
/ /

 

Stipulation l6-C V-02847-BLF

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:16-Cv-O2847-BLF Document 47 Filed 04/09/19 Page 2 of 2

(5) Thus, Plaintiff and Defendant agree that Plaintiff waives all of his appeal rights

regarding the Judgment in this case and Defendant County waives and withdraws its Bill of Costs.

Dated: April ‘1 ,2019 %é %WMQ?"`

 

MicHéL HBRMANE;B
Plaimiff, Pro se

Dated: April j_, 2019 JAMES R. WILLIAMS

1983494

County C unsel
By: 1 g

s'rEPHh"N H. scmqu
Deputy County Counsel

Attomeys for Defendant
COUNTY OF SANTA CLARA

Stipulation l6-CV-02847-BLF

 

